Citation Nr: 0947405	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart 
failure, to include as secondary to service-connected 
diabetes mellitus and PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to January 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied the above claims.

The issue of service connection for congestive heart failure, 
to include as secondary to service-connected diabetes 
mellitus and PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has hypertension that is aggravated by his 
service-connected diabetes mellitus and PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have 
been met.   38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for hypertension.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection for hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).  

Service connection for cardiovascular-renal disease may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Veteran contends that he currently has hypertension and 
congestive heart failure that is etiologically related to and 
aggravated by his service-connected diabetes mellitus and 
PTSD.

The Veteran's service treatment records are negative of any 
symptoms associated with hypertension.  His induction report 
of medical examination dated in September 1965 shows that 
clinical evaluation of the heart and vascular system was 
normal.  Blood pressure was read to be 110/70.  In the 
associated report of medical history, the Veteran indicated 
that he had never had high or low blood pressure.

Similarly, the Veteran's separation report of medical 
examination dated in January 1968 shows that clinical 
evaluation of the heart and vascular system was normal.  
Blood pressure was read to be 126/74.  In the associated 
report of medical history, the Veteran indicated that he had 
never had high or low blood pressure.

Subsequent to service, a private medical record from the 
Georgia Regional Hospital dated in March 1983 shows that the 
Veteran's blood pressure was shown to be 140/90.  VA 
outpatient treatment records dated from September 1994 to 
November 1999 show intermittent treatment for hypertension.

A VA medical record from C. L. S., C.F.N.P., dated in August 
2000 shows that the Veteran was said to have severe 
hypertension and dyspnea which was exacerbated by his mental 
health condition of anxiety and PTSD.

A VA medical record from C. L. S., C.F.N.P., and J. S., M.D., 
dated in July 2002 shows that the Veteran was said to have 
been diagnosed with diabetes mellitus with cardiovascular 
complications that were directly due to the diabetes 
mellitus.  It was indicated that the Veteran had 
hypertension, hypercholesterol, atrial fibrillation, and 
episodes of congestive heart failure that were all related to 
his diabetes.

Private hospital treatment records from the St. Vincent's 
Medical Center dated in September 2003 show that the Veteran 
was treated for syncope and paroxysmal atrial fibrillation.  
A history of hypertension and diabetes mellitus was noted.

A VA examination report dated in January 2004 shows that the 
Veteran was diagnosed with hypertension and history of 
congestive heart failure.  The examiner added that after 
multiple articles review, it was clear that anxiety through 
release of Cortisol and Catecholamines could increase the 
blood pressure.  However, it was unclear that anxiety alone 
could cause said high blood pressure.  It was also documented 
that longstanding stress could effect hypertension and had 
been an indicated risk factor for hypertension.  The examiner 
also noted that congestive heart failure was most often 
caused by pre-existing under treated hypertension.

A VA examination report dated in September 2004 shows that 
the Veteran was said to have been diagnosed with diabetes 
mellitus in 2002, and that he had been diagnosed with 
hypertension in 1999.  A history of congestive heart failure 
since 2001 was also noted.  The diagnosis was type II 
diabetes with microalbuminuria, at least as likely secondary 
to diabetes; hypertension and congestive heart failure 
predate diabetes; and pacemaker in 2004, may have been 
contributed to by pre-existing hypertension and diabetes, but 
would again recommend reviewing records from the 
cardiologist.

A VA medical record from C. L. S., C.F.N.P., dated in August 
2006 shows that the Veteran was being treated, in part, for 
hypertension.  It was indicated that in January 2001, the 
Veteran had presented to the clinic in atrial fibrillation, 
which was his first episode of cardiac problems.  That same 
day, labs were drawn which showed elevated blood sugar of 
140, which was diagnostic of diabetes.  These diseases were 
said to be interrelated.  His diabetes was said to 
significantly complicate his cardiac status and affected his 
current problems with congestive heart failure and 
hypertension.  Additionally, his PTSD was said to compound 
the problem, leaving him totally unable to work.

As noted above, the Veteran is currently service-connected 
for diabetes mellitus and PTSD.  He has also been diagnosed 
as having hypertension.  The VA certified nurse practitioner 
that has been treating the Veteran for several years has 
concluded that the Veteran's hypertension and diabetes 
mellitus were interrelated, and that the diabetes 
significantly complicated his hypertension.  PTSD was said to 
compound the problem.  The VA examiner in January 2004 
concluded that while it was unclear if anxiety alone could 
cause hypertension, it was documented that longstanding 
stress could effect hypertension.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists, 
and that the current disability was aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2009); 
Allen, 7 Vet. App. at 439.  While the competent medical 
evidence of record did not establish that the diabetes 
mellitus and PTSD caused the hypertension, it does establish 
the likelihood that the hypertension is aggravated by the 
service-connected diabetes mellitus and PTSD.

The Board finds that the evidence supports the claim for 
service connection for a hypertension because the medical 
evidence establishes a link between the service-connected 
diabetes mellitus and PTSD and the Veteran's current 
hypertension.  There is no medical evidence of record to 
refute this opinion.

Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, because the medical opinion evidence 
addressing secondary service connection supports the 
Veteran's claim, service connection is warranted.  In this 
regard, the Board points out that Courts have cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted, and indicated that it 
would not be permissible to undertake further development if 
the purpose was to obtain evidence against a Veteran's claim.  
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The Board notes that during the pendency of this appeal, 
there was an amendment to the provisions of 38 C.F.R. § 
3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice 
prior to the amendment.  Given these substantive changes, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the change, which favors the 
Veteran.

In Allen, the Court noted the provisions of 38 C.F.R. § 3.322 
in determining how to compensate for the degree of disability 
caused by aggravation.  38 C.F.R. § 3.322 states that it is 
necessary to deduct from the present evaluation the degree, 
if ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
except that if the disability is total no deduction will be 
made.  If the degree of disability at the time of entrance 
into service is not ascertainable in terms of the schedule no 
deduction will be made.

Applying the premise of 38 C.F.R. § 3.322 to the instant case 
indicates that no deduction should take place.  In this 
regard, the additional disability caused by the Veteran's 
service-connected diabetes mellitus and PTSD is imprecise.  
Therefore, the pre-aggravation state of the Veteran's 
hypertension is not clearly ascertainable.  As a result, no 
deduction should be made in awarding service connection for 
hypertension based on aggravation caused by the service-
connected diabetes mellitus and PTSD.

In sum, the Board finds that the Veteran's hypertension is 
aggravated by his service-connected diabetes mellitus and 
PTSD, and that no deduction should be made.  Accordingly, 
resolving any doubt in the Veteran's favor, the evidence 
supports the claim for service connection for hypertension on 
a secondary basis.


ORDER

Service connection for hypertension is granted.


REMAND

Unfortunately, a remand is required in this as to the issue 
of service connection for congestive heart failure, to 
include as secondary to the service-connected diabetes 
mellitus and PTSD.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  VA has a 
duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran contends that he currently has congestive heart 
failure that is etiologically related to and aggravated by 
his service-connected diabetes mellitus and PTSD.  As noted 
above, service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen, 7 
Vet. App. at 439.

The Veteran's service treatment records are negative of any 
symptoms associated with congestive heart failure.  Both his 
September 1965 induction report of medical examination and 
his January 1968 separation report of medical examination 
show that clinical evaluation of the heart and vascular 
system was normal.

Subsequent to service, the July 2002 VA medical record from a 
C. L. S., C.F.N.P., and J. S., M.D., shows that the Veteran 
was said to have been diagnosed with diabetes mellitus with 
cardiovascular complications that were directly due to the 
diabetes mellitus.  It was indicated that the Veteran had 
episodes of congestive heart failure that were related to his 
diabetes.

A VA examination report dated in January 2004 shows that the 
Veteran was diagnosed with a history of congestive heart 
failure.  The examiner noted that congestive heart failure 
was most often caused by pre-existing under treated 
hypertension.

A VA examination report dated in September 2004 shows that a 
history of congestive heart failure since 2001 was indicated.  
The diagnosis included a notation that congestive heart 
failure predated diabetes.

The August 2006 VA medical record from C. L. S., C.F.N.P., 
shows that the Veteran's diabetes was said to significantly 
complicate his cardiac status and affected his current 
problems with congestive heart failure.  

In light of the foregoing, the Board finds that additional 
development is required prior to further adjudication of this 
matter.  While the competent medical evidence has shown that 
the Veteran has a history of congestive heart failure and 
episodes of congestive heart failure, it is unclear if the 
Veteran actually has a current diagnosis of congestive heart 
failure.  Additionally, while the VA examiner in July 2002 
concluded that congestive heart failure was most often caused 
by pre-existing under treated hypertension, it was not clear 
whether this was the case with this particular Veteran.  
Moreover, the VA examiner in September 2004 suggested that 
congestive heart failure predated the diabetes.  As such, on 
remand an opinion should be obtained addressing whether the 
Veteran is currently diagnosed with congestive heart failure, 
and if so, whether it is caused by or is aggravated by a 
service-connected disability.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion.  Colvin, 1 Vet. App. at 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the extent, 
nature, and etiology of his asserted 
congestive heart failure.  The entire 
claims file, to include a complete copy of 
this Remand, must be made available to the 
examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the Veteran's 
documented medical history and assertions 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify if 
the Veteran currently has a diagnosis of 
congestive heart failure.  If the Veteran 
has congestive heart failure, the examiner 
should render an opinion, consistent with 
sound medical principles, as to whether 
the disorder found on examination was at 
least as likely as not incurred in or 
aggravated by service.

The examiner should also determine whether 
any congestive heart failure found on 
examination was at least as likely as not 
caused by, or is aggravated by the 
Veteran's service-connected diabetes 
mellitus, hypertension, or PTSD.  If a 
service-connected disability aggravates 
(i.e., permanently worsens) the congestive 
heart failure, the examiner should 
identify the percentage of disability 
which is attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence. 

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


